Case: 17-15202    Date Filed: 08/09/2018   Page: 1 of 6


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-15202
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:17-cr-20441-KMM-7

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ALEJANDRO SIERRA,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (August 9, 2018)

Before MARCUS, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Alejandro Sierra appeals his 24-month sentence, which reflected a two-level

sentencing enhancement and two-level reduction, imposed after pleading guilty to

one count of conspiracy to commit health care fraud and wire fraud, in violation of
               Case: 17-15202      Date Filed: 08/09/2018     Page: 2 of 6


18 U.S.C. § 1349. Sierra was sentenced at the same time as four other co-

defendants, all of whom were involved in the same conspiracy to commit health

care and wire fraud. 1 On appeal, Sierra argues that: (1) the two-level enhancement

for use of a sophisticated means was improperly applied because he acted at the

direction of his codefendants and did not use sophisticated means; and (2) a four-

level role reduction should have applied for his minimal participation, rather than

the two-level decrease he received for his minor participation. The government

responds that we should affirm the sentence because the district court pronounced

that it would have imposed the same sentence even without the enhancement and

role reduction, and the sentence is reasonable. After thorough review, we affirm.

      We review a district court’s interpretation and application of the Sentencing

Guidelines de novo and its underlying factual findings for clear error. United

States v. Doe, 661 F.3d 550, 565 (11th Cir. 2011). However, when the district

court says that it would have imposed the same sentence despite any Guideline-

calculation error, any error is harmless if the sentence would be reasonable even if

the district court’s Guidelines calculation was erroneous. United States v. Keene,

470 F.3d 1347, 1349 (11th Cir. 2006). Under this approach, we calculate the

advisory Guideline range as it would have been had the district court decided the



1
 Today we also decide the companion case involving co-defendant Alejandro Mena, No. 17-
15190.
                                            2
                 Case: 17-15202       Date Filed: 08/09/2018       Page: 3 of 6


Guidelines issues in the defendant’s favor and then assess the sentence’s

reasonableness in light of this hypothetical Guideline range. Id. at 1349–50.

       We review the totality of the facts and circumstances to determine whether a

sentence was substantively reasonable. United States v. Irey, 612 F.3d 1160, 1189-

90 (11th Cir. 2010) (en banc).              The district court must impose a sentence

“sufficient, but not greater than necessary to comply with the purposes” listed in 18

U.S.C. § 3553(a).2 The court must consider all of the § 3553(a) factors, but it may

give greater weight to some factors over others -- a decision that is within its sound

discretion. United States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015).

A sentence may be substantively unreasonable when a court unjustifiably relies on

any single § 3553(a) factor, fails to consider pertinent § 3553(a) factors, bases the

sentence on impermissible factors, or selects the sentence arbitrarily. United States

v. Pugh, 515 F.3d 1179, 1191-92 (11th Cir. 2008). A sentence suffering from

these symptoms is not per se unreasonable; rather, we examine the totality of the

circumstances to assess its reasonableness. Id. at 1192. “[W]e will not second

guess the weight (or lack thereof) that the [court] accorded to a given [§ 3553(a)]


2
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
              Case: 17-15202     Date Filed: 08/09/2018   Page: 4 of 6


factor . . . as long as the sentence ultimately imposed is reasonable in light of all

the circumstances presented.” United States v. Snipes, 611 F.3d 855, 872 (11th

Cir. 2010) (quotation, alteration and emphasis omitted). A sentence imposed well

below the statutory maximum is an indicator of a reasonable sentence. United

States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014).

      Here, we need not address Sierra’s challenges to the enhancement and role

reduction applied to his sentence because the district court pronounced that it

would have imposed the same sentence even without these calculations. See

Keene, 470 F.3d at 1348. In relevant part, the district court said that if this Court,

on appeal, were to determine that the district court’s applications of the

sophisticated means enhancement or minimal role reduction were incorrect, “I

would impose the same sentence in any event.” Thus, because the district court

told us that the enhancement and reduction calculations made no difference to the

sentence it imposed, our task is to ensure that the alternative sentence under 18

U.S.C. § 3553(a) is reasonable. Id. at 1348-49. Under the Sentencing Guidelines

calculated without the enhancement or the additional minimal role reduction,

Sierra’s advisory Guideline range would have been 10 to 16 months’

imprisonment. Sierra received a 24-month sentence.

      On the record before us, Sierra’s 24-month sentence was reasonable.

According to the presentence investigation report (“PSI”), Sierra was involved in a


                                          4
              Case: 17-15202    Date Filed: 08/09/2018   Page: 5 of 6


conspiracy by lending his name as nominee owner listed for a pharmacy actually

owned by co-defendant Orlando Olver Bustabad, who had employed nominal

owners to conceal his true ownership of companies engaged in health care fraud.

Sierra was the registered agent and president of Mariposa Pharmacy & Discount

Inc., which submitted about $423,928 in Medicare claims and was paid about

$327,405, while only purchasing about $2,635 in medications. Sierra made several

counter withdrawals totaling about $24,300 from a Mariposa bank account he

owned and had sole signature authority over, and transferred the funds to another

Mariposa account controlled by another co-defendant, Idilsis Manresa.

      At Sierra’s sentencing hearing, he and four of his co-defendants -- including

Bustabad, Manresa, Sara Fernandez-Escobar, and Alejandro Mena -- received their

respective sentences.   When sentencing Sierra individually, the district court

expressly detailed Sierra’s three-week involvement in the conspiracy, reviewed

Sierra’s argument on mitigation, and noted that it had considered the § 3553(a)

factors.   The court explained that Sierra was involved in the conspiracy by

providing his name as the nominal owner listed for the pharmacy to shield the

owners’ true identities and by conducting transactions from the pharmacy’s bank

account for the conspiracy’s organizers. The court observed that Sierra’s offense

involved a significant sum of money -- his role in the conspiracy targeted $423,928

in Medicare funds and the actual loss attributed to Sierra was $327,405 -- out of an


                                         5
                Case: 17-15202       Date Filed: 08/09/2018      Page: 6 of 6


overall fraud of $10 million. On this record, Sierra has not shown that his 24-

month sentence was unreasonable. While Sierra’s 24-month custodial sentence is

above the hypothetical, alternative Guidelines range, it is well below the 20-year

statutory maximum sentence for violations of 18 U.S.C. § 1349.3 Accordingly,

even under the alternative sentence and Guidelines range, the district court did not

abuse its discretion in imposing Sierra’s sentence.

       AFFIRMED.




       3
         A conspiracy offense under § 1349 incorporates the statutory term of imprisonment from
the underlying offense. 18 U.S.C. § 1349. The statutory maximum term of imprisonment is 10
years for health care fraud and it is 20 years for wire fraud. 18 U.S.C. §§ 1343, 1347; see also
United States v. Bergman, 852 F.3d 1046, 1077 n.8 (11th Cir. 2017).
                                               6